DETAILED ACTION
Response to Amendment
1.	The amendment filed on 12/22/2020 has been entered. Claims 1-20 have been amended. No claims have been added or cancelled. Accordingly, claims 1-20 are pending in this office action.


Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0048590 (hereinafter Silverberg) in view of US 2015/0317356 (Deichler)

	As for claim 1 Silverberg discloses: A search method, comprising: determining a location designated by a target search request (See paragraphs 0017 and 0028-0033 note the system uses gps and lets the user designated the target search radius such as near a landmark or city, 

While Silverberg discloses an optimal location to start the search via the predetermined area and returning results based on that optimal location as disclosed above Silverberg does not explicitly disclose: determining an optimal search radius of the first grid based on pre-set correspondence relationships between the multiple grids and optimal search radiuses the pre-set correspondence relationships prepared in advance of receiving the target search request; performing a search corresponding to the target search request within a geographical area defined by a center point corresponding to the location designated by the target search request and the optimal search radius determined for the first grid; and obtaining search results of the search. Deichler however does explicitly disclose: determining an optimal search radius of the first grid based on pre-set correspondence relationships between the multiple grids and optimal search radiuses the pre-set correspondence relationships prepared in advance of receiving the target search request (See paragraphs 0005, 0048 and 0284 note the system discloses probable locations based on past relationships/history within the grid)  performing a search corresponding to the target search request within a geographical area defined by a center point corresponding to the location designated by the target search request and the optimal search radius determined for 

	As for claim 2 the rejection 1 is incorporated and further Silverberg discloses: wherein the multiple grids of the gridded location area comprises square grids of equal length and width (See paragraph 0051 note the set the radius such as square mile and it will not change based on density).

As for claim 3 the rejection of claim 1 is incorporated and further Deichler discloses: obtaining the pre-set correspondence relationships between the multiple grids and the optimal search radiuses by: respectively making the center point of each of the grids in the gridded location area a center of a circle, and performing a target search using an incrementally 

As for claim 4 the rejection of claim 1 is incorporated and further Deichler  discloses: wherein, after obtaining the search results of the search, further comprising: determining whether a number of the search results is less than a pre-set lower limit; if the number of the search results is less than the pre-set lower limit, using a gradually expanding search radius to perform the search, until the number of search results reaches the lower limit (See paragraph 0016 note the search area will widen until the people are found).

As for claim 5 the rejection of claim 1 is incorporated and further Silverberg discloses: wherein the gridded location area is obtained by: within a set area, determining latitude and longitude information associated with all target search requests within a set historical time range; and mapping the latitude and longitude information to obtain the gridded location area (See paragraph 0046 note the system will check the previous search based on a timer i.e. within 45 minutes)

As for claim 6 the rejection of claim 5 is incorporated and further Silverberg discloses: wherein mapping the latitude and longitude information to obtain the gridded location area comprises: based on a Geohash algorithm, mapping the latitude and longitude information to obtain the gridded location area (See paragraphs 0036-0039).
As for claim 7 the rejection of claim 6 is incorporated and further Silverberg discloses: wherein mapping the latitude and longitude information to obtain the gridded location area based on a Geohash algorithm comprises: mapping latitude and longitude information corresponding to popular locations to obtain the gridded location area, the popular locations comprising locations for which a search volume is no less than a pre-set value (See paragraphs 0064-0067).

As for claim 8 the rejection of claim 7 is incorporated and further Silverberg discloses: wherein: the gridded location area excludes grids comprising none of the popular locations (See paragraph 0064 note the location will not appear/be excluded when it does not meet the predetermined threshold).

	Claims 9-16 are search apparatus claims substantially corresponding to the method of claims 1-8 and are thus rejected for the same reasons as set forth in the rejection of claims 1-8.

Claims 17-20 are non-transitory computer readable storage medium claims substantially corresponding to the method of claims 1-8 and are thus rejected for the same reasons as set forth in the rejection of claims 1-8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 24, 2021